                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF MISSOURI
                                WESTERN DIVISION

BARBARA JANE FRECK, GLORIA                    )
ROBINSON, JALEEZA OWENS, LYNN                 )
MUSERELLI, PAUL CAPELLO, JIM                  )
HELTON, and JOSHUA CLARK                      )
individually and on behalf of all others      )
similarly situated,                           )    Civil Action
                                              )    No. 4:20-cv-00043-BCW
                     Plaintiffs,              )
                                              )
       v.                                     )
                                              )
CERNER CORPORATION, et al.,                   )
                                              )
                     Defendants.



    PLAINTIFFS BARBARA JANE FRECK, GLORIA ROBINSON, JALEEZA OWENS,
      LYNN MUSERELLI, PAUL CAPELLO, JIM HELTON AND JOSHUA CLARK’S
      UNOPPOSED MOTION FOR PRELIMINARY APPROVAL OF CLASS ACTION
      SETTLEMENT, PRELIMINARY CERTIFICATION OF SETTLEMENT CLASS,
     APPROVAL OF CLASS NOTICE, APPROVAL OF PLAN OF ALLOCATON, AND
                   SCHEDULING OF A FAIRNESS HEARING

       Plaintiffs Barbara Jane Freck, Gloria Robinson, Jaleeza Owens, Lynn Muserelli, Paul

Capello, Jim Helton and Joshua Clark (collectively, “Plaintiffs”), participants in the Cerner

Corporation Foundations Retirement Plan (the “Plan”), respectfully submit this Unopposed

Motion for Preliminary Approval of the Class Action Settlement Agreement entered into with

Defendants1 (the “Settlement” or “Settlement Agreement”), Preliminary Certification of

Settlement Class, Approval of Class Notice, Approval of Plan of Allocation, and Scheduling of a

Fairness Hearing (“Motion for Preliminary Approval”) and respectfully move this Court for an



1
 “Defendants” refers, collectively, to Cerner Corporation (“Cerner”), Compensation Committee
of the Cerner Corporation Board of Directors (“Board”), and Cerner Corporation Foundations
Retirement Plan Administrative and Investment Committee (“Committee”) (collectively, the
“Defendants”).
                                              1
         Case 4:20-cv-00043-BCW Document 60 Filed 02/18/21 Page 1 of 2
Order granting the relief sought. The grounds for this motion are set forth in Plaintiffs’ Counsel’s

declarations and Plaintiffs’ Suggestions In Support, which are submitted herewith.

       A Proposed Order is submitted herewith.

DATED: February 18, 2021                      Respectfully submitted,

                                              CAPOZZI ADLER, P.C.

                                              /s/ Mark K. Gyandoh
                                              Mark K. Gyandoh
                                              (admitted pro hac vice)
                                              312 Old Lancaster Road
                                              Merion Station, PA 19066
                                              markg@capozziadler.com
                                              Phone: (610) 890-0200; Fax: (717) 233-4103

                                              Donald R. Reavey
                                              (admitted pro hac vice)
                                              2933 North Front Street
                                              Harrisburg, PA 17110
                                              Donr@capozziadler.com
                                              Phone: (717) 233-410; Fax: (717) 233-4103

                                              FOULSTON SIEFKIN LLP
                                              Scott C. Nehrbass (Missouri 46529)
                                              32 Corporate Woods, Suite 600
                                              9225 Indian Creek Parkway
                                              Overland Park, Kansas 66210-2000
                                              Email: snehrbass@foulston.com
                                              Phone: 913-253-2144; Fax: 866 347-1472

                                              Boyd A. Byers(Kansas 16253)
                                              1551 N. Waterfront Parkway, Suite 100
                                              Wichita, Kansas 67206-4466
                                              Email: bbyers@foulston.com
                                              Phone: 316-267-6371; Fax: 316-267-6345

                                              WELDER BLUNT WELDER
                                                      & ASSOCIATES, LLC
                                              Kristie Blunt Welder (Missouri 61715)
                                              4741 Central Street, Suite 514
                                              Kansas City, Missouri 64112
                                              kwelder@welderfirm.com
                                              Phone: (844) 935-3373

                                              Proposed Class Counsel
                                                 2
         Case 4:20-cv-00043-BCW Document 60 Filed 02/18/21 Page 2 of 2
